Campbell, C. J.,
delivered the opinion of the court.
The demurrer to the plea of nil debet was properly sustained. The only general issue to an action on a judgmeut is nul tiel record.
The plea of the statute of limitations of three years is bad, because it does not aver that the person against whom the judgment was rendered was, at the time of the institution of the action, a resident of this state. Code 1892, § 2744. The record of the judgment was pi’operly authenticated, and the objection to its being read in evidence was properly oven-uled.
The .point that no evidence of the transfer of the judgment to the plaintiff was produced, is of no avail, for this specific objection was not made on trial, and the presumption is to be indulged that, if it had been thus made, it would have been successfully met; and, besides, the plea, nul tiel record, did not put in issue any such question. It should have been pleaded specially.

Affirmed.